This is an appeal by the State Insurance Fund from the award of the State Industrial Board. On May 17, 1936, claimant, herein sustained accidental injuries for which the award was made. He was ■ at the time of the accident manager of the employer corporation herein and was engaged in exercising a horse. The sole question presented to this court for review is whether the claimant was excluded from the coverage of the policy herein, the carrier contending that the exclusion indorsement which he executed under the first policy issued to the corporate employer followed through its successive renewals and even after a new policy was issued after a cancellation of the old one. The original policy was issued .September 20, 1933, to the claimant as an individual, and on September 20, 1934, said interest was transferred to the corporation employer herein. One month thereafter an exclusion election was signed by the claimant. Although the normal expiration would be a year from the date of its inception, to wit, September 20, 1935, on May 21, 1935, a new policy was issued to the employer corporation, the indorsement being dated May 15, 1935, although the date of issuance specified therein was May 21, 1935. No exclusion election was signed by the claimant when this policy of May 21, 1935, was issued and put in force. Thereafter and on September 18, 1935, said policy was canceled for non-payment of premiums, and on October 2, 1935, cancellation was rescinded and still there was no waiver signed by this claimant. Effective | *869July 1, 1935, the State Industrial Board had provided for a new form of Consent of non-coverage to be executed by the executive officers. The claimant had not signed such a new form. (Leef V. Dainty Kiddie Cap Co., Inc., 251 App. Div. 764.) Therefore, the claimant was covered at the time of the accident and the award is unanimously affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffiernan, JJ.